DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A: Figs. 12A-13C (Examiner adjusted the first Species after further consideration); and
Species B: Figs. 16-18. 
The species are independent or distinct because Species A does not require a sliding block and the adjustable pulley does not move parallel to the rotation axis. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(c)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Stacie Sundquist on March 22, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The submitted information disclosure statements (IDS) have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the idler pulley" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schema (US 7,736,254).
Schema discloses and shows at Figs. 5 and 6 a pulley arrangement, comprising:
a base pulley portion (510) rotatable within a driving plane; 
an adjustable pulley portion (520) coupled to the base pulley portion, wherein the adjustable pulley portion is rotatable relative to the base pulley portion within the driving plane; and 
a driving member (507) comprising a first end (508) coupled to the adjustable pulley portion, wherein at least a portion of the driving member is wrapped at least partially around the adjustable pulley portion.
Regarding claim 3, the adjustable pulley portion is coupled to the base pulley portion via at least one opening in at least one of the adjustable pulley portion and the base pulley portion (circumferential opening of base pulley as shown in Fig. 5).
Regarding claim 7, a movable element (530) is engaged with the adjustable pulley portion and adjustable to thereby rotate the adjustable pulley portion relative to the base pulley portion (col. 4:64-65).
claim 10, Schema further shows a second pulley (Fig. 4, 334, where the assembly at Figs. 5-6 correspond to pulley 332 of Fig. 4), wherein the driving member wraps at least partially around the idler (second?) pulley.
Regarding claim 11, the second pulley is a fixed distance from the base pulley portion.
Regarding claim 14, the adjustable pulley portion (520) comprises an arcuate member that is coaxial with the base pulley portion (510).
Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonora et al. (US 6,634,851).
Bonora discloses and shows a pulley arrangement, comprising:
a base pulley portion (Fig. 11, item 162b) rotatable within a driving plane; 
an adjustable pulley portion (162a) coupled to the base pulley portion, wherein the adjustable pulley portion is rotatable relative to the base pulley portion within the driving plane; and 
a driving member (198) comprising a first end coupled to the adjustable pulley portion, wherein at least a portion of the driving member is wrapped at least partially around the adjustable pulley portion.
Regarding claim 2, the adjustable pulley portion is lockable in a selected rotation position relative to the base pulley portion, thereby setting a selected tension in the driving member (col. 12:5-20).
Regarding claim 3, the adjustable pulley portion is coupled to the base pulley portion via at least one opening in at least one of the adjustable pulley portion and the base pulley portion  (col. 12:15-18). 
claim 4, a fastener (201) passes through the at least one opening, wherein the fastener is lockable in the at least one opening to thereby lock a rotational position of the adjustable pulley portion relative to the base pulley portion.
Regarding claim 5, the at least one opening is a slot and wherein the fastener is lockable in a selected location within the slot to thereby lock the rotational position of the adjustable pulley portion relative to the base pulley portion (col. 12:15-18).
Regarding claim 6, the at least one opening is one of a plurality of openings in the base pulley portion, each opening corresponding to a respective rotational position of the adjustable pulley portion relative to the base pulley portion, and wherein the fastener is lockable in the at least one opening to thereby lock the rotational position of the adjustable pulley portion relative to the base pulley portion.
Regarding claim 10, Mu shows a second pulley (179), wherein the driving member wraps at least partially around the idler (second?) pulley.
Regarding claim 11, the second pulley is a fixed distance from the base pulley portion.
Regarding claim 12, the driving member (198) comprises a second end coupled to the second pulley.
Regarding claim 13, a second driving member (200) comprising a third end coupled to the base pulley portion and a fourth end coupled to the second pulley.
Regarding claim 14, the adjustable pulley portion comprises an arcuate member that is coaxial with the base pulley portion.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon drafting an amended, independent claim(s), Applicant may wish include the second drive member coupled to the base pulley and that the movable element is also engaged with the base pulley portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658